                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                  CEDAR RAPIDS DIVISION
    RICHARD WESSELS,

                      Plaintiff,                                      No. 18-CV-97-KEM

    vs.
                                                                 MEMORANDUM OPINION
    BIOMET ORTHOPEDICS, LLC;                                         AND ORDER
    BIOMET, INC.; and BIOMET US
    RECONSTRUCTION, LLC;1

                      Defendants.
                                     ___________________________
                                         TABLE OF CONTENTS

I. BACKGROUND ................................................................................ 2
II. MOTION TO EXCLUDE EXPERT OPINION .......................................... 4
     A.        Inadequacy of the Rule 26(a)(2) Disclosure ......................................... 4
     B.        The Reliability of Dr. Noiseux’s Opinions ........................................... 8
          1.     Right Hip Implant ...................................................................... 9
          2.     Left Hip Implant ...................................................................... 15
III. MOTION FOR SUMMARY JUDGMENT .............................................. 23
     A.        Causation ................................................................................. 24
     B.        Failure to Warn ......................................................................... 27
IV. CONCLUSION ............................................................................... 32


           This product-liability action, previously part of a multidistrict litigation (MDL),
involves allegations of a defective metal-on-metal hip implant designed and manufactured
by Defendants Biomet Inc. and related entities (collectively, Biomet). Biomet now moves

1
 After the summary-judgment hearing, Plaintiff confirmed that Defendant “Biomet LLC” should
not be listed on the docket in this case and has been dismissed as a defendant. See Doc. 285.

                                                        1

               Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 1 of 32
to exclude Plaintiff Richard Wessels’s claim-specific expert witness’s causation opinion
and for summary judgment. Docs. 253, 256. Wessels resists. Docs. 268, 269. I grant
in part and deny in part the motion to exclude (Doc. 256) and grant in part and deny
in part the motion for summary judgment (Doc. 253).


                                 I.      BACKGROUND
       In December 2001, Wessels sought treatment from Jeffrey Nassif, MD, for hip
pain that started after Wessels slipped and fell on ice. Def. SOF ¶¶ 1-2; Pl. Resp. SOF
¶¶ 1-2.2   X-rays at that time showed severe osteoarthritis in the right hip and the
beginnings of arthritis in the left hip. Def. SOF ¶¶ 7-8; Pl. Resp. SOF ¶¶ 7-8. In June
2002, when Wessels was 47 years old, Dr. Nassif performed right hip replacement
surgery on Wessels using the Biomet M2a-Taper, a metal-on-metal hip replacement made
of cobalt and chromium, among other things. Def. SOF ¶ 17-19, 121, 129-31; Pl. Resp.
SOF ¶¶ 17-19, 121, 129-31. A few months later, in November 2002, Dr. Nassif
performed the same hip replacement surgery on Wessels’s left hip. Def. SOF ¶¶ 25, 28;
Pl. Resp. ¶¶ 25, 28.
       Initially, Wessels did well post-operatively. Def. SOF ¶ 34; Pl. Resp. ¶ 34. In
June 2011, more than eight years after his hip replacement surgeries, Wessels presented
to the emergency room complaining of hip pain. Def. SOF ¶¶ 35-36; Pl. Resp. SOF
¶¶ 35-36. Laboratory results showed numerous markers for infection. Def. SOF ¶ 39;
Pl. Resp. SOF ¶ 39. On June 29, 2011, Dr. Nassif operated, performing irrigation and
debridement procedures to remove fluid and necrotic muscle tissue from both of
Wessels’s hips (more from the left than the right). Def. SOF ¶¶ 41-48; Pl. Resp. SOF
¶¶ 41-48; Def. App. 318-19. Pathology of the removed tissue revealed it contained metal


2
  “Def. SOF” refers to Biomet’s Statement of Facts, filed at Doc. 265. “Pl. Resp. SOF” refers
to Wessels’s Response to Biomet’s Statement of Facts, filed at Doc. 269-2. “Def. App.” refers
to Biomet’s Appendix, filed at Docs. 253-2 to 253-9. “Pl. App.” refers to Wessels’s Appendix,
filed at Doc. 269-1.
                                             2

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 2 of 32
fragments, and Dr. Nassif’s treatment notes reflect that he was unsure whether the fluid
collection and muscle loss was due to the metal debris or infection. Id. On follow-up
on July 21, 2011, Dr. Nassif debrided some additional muscle tissue from Wessels’s left
hip. Def. SOF ¶¶ 53-54; Pl. Resp. SOF ¶¶ 53-54; Def. App. 311.
       Wessels ultimately had multiple revision surgeries to remove the metal-on-metal
hip replacements and replace them with a different kind of implant. On August 8, 2012,
Dr. Nassif performed the first part of a revision surgery on Wessels’s right hip, and on
October 31, 2012, he completed the revision surgery and implanted a new metal-on-
polyethylene implant in Wessels’s right hip. Def. SOF ¶¶ 61-70; Pl. Resp. SOF ¶¶ 61-
70; Def. App. 314-15; Pl. App. 130. Dr. Nassif performed a revision surgery on
Wessels’s left hip and replaced Wessels’s implant with a metal-on-polyethylene implant
on February 6, 2013. Def. SOF ¶ 71; Pl. Resp. SOF ¶ 71; Def. App. 82, 312-13.
Wessels underwent a second revision surgery on his left hip on January 29, 2018, this
time performed by Nicholas Noiseux, MD. Def. SOF ¶ 83; Pl. SOF Resp. ¶ 83.
       Wessels brought design-defect claims sounding in products liability and negligence
against Biomet, alleging that Biomet’s design of the metal-on-metal M2a-Taper hip
implant was defective. Wessels also based his products-liability and negligence claims
on Biomet’s failure to warn of the dangers of the hip implant.3 To support his claims,
Wessels relies on expert George Kantor, MD, who submitted a general expert opinion
on Biomet metal-on-metal hip implants in the multidistrict litigation, as well as a case-
specific expert opinion from Dr. Noiseux. See Def. App. 78-88; Pl. App. 1-135.
       Biomet moves to exclude Dr. Noiseux’s expert opinions on causation under
Federal Rule of Evidence 702 and Daubert v. Merrell Lynch Pharmaceuticals, Inc., 509
U.S. 579 (1993). Doc. 256. Biomet also moves for summary judgment on all Wessels’s


3
 Wessels also brought claims of manufacturing defect and breach of implied warranty, but the
parties previously stipulated to the dismissal of these claims. Doc. 252. The stipulation also
notes Wessels will not seek punitive damages or damages based on lost wages or loss of earning
capacity. Id.
                                              3

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 3 of 32
remaining claims. Doc. 253. Wessels resists. Docs. 268, 269. Biomet filed replies.
Docs. 276, 277. The parties consented to the exercise of jurisdiction by a United States
magistrate judge, and the case was referred to me for final disposition. Doc. 226. I held
a telephonic hearing on the motions on May 14, 2020. Doc. 284.


                      II.   MOTION TO EXCLUDE EXPERT OPINION
       Biomet argues that Dr. Noiseux’s expert report failed to disclose “the basis and
reasons for” his opinions and that therefore, his opinion must be excluded under Federal
Rule of Civil Procedure 26(a)(2)(B). Biomet further argues that Dr. Noiseux withdrew
the opinions in his expert report related to Wessels’s right hip implant at his deposition.
Biomet also challenges the reliability of Dr. Noiseux’s causation opinion with regards to
Wessels’s left hip.

       A. Inadequacy of the Rule 26(a)(2) Disclosure
       Under Federal Rule of Civil Procedure 26(a)(2)(B), expert witnesses must provide
a written report containing, among other things, “a complete statement of all opinions
the witness will express and the basis and reasons for them” and “the facts or data
considered by the witness in forming them.”           Wessels provided Biomet with Dr.
Noiseux’s expert report in March 2019, in accordance with the deadline set by the
scheduling order in this case. See Doc. 226. Biomet now argues that this report was
deficient under Rule 26, warranting exclusion of Dr. Noiseux’s opinion.
       Dr. Noiseux’s report consisted of a series of yes or no questions (formulated by
Plaintiff’s counsel after a telephone conversation with Dr. Noiseux) with space for Dr.
Noiseux to add comments, if any. Def. App. 78-88.4 It indicated Dr. Noiseux believed
that Wessels experienced an adverse local tissue reaction (ALTR), particularly in his left
hip; that Wessels’s Biomet implant caused both ALTR and osteolysis (bone loss) in his

4
  To avoid having to cite to the same material at two different places, I cite to the summary-
judgment record, rather than the motion-to-exclude record.
                                              4

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 4 of 32
left hip; that Wessels’s Biomet implant caused either an ALTR or osteolysis in his right
hip; and that Wessels continued to experience ALTR and osteolysis in his left hip through
January 2018, when Dr. Noiseux conducted surgery. Def. App. 80-85. The report
indicated that each of these opinions was based on a particular surgical note from Dr.
Nassif or, in the case of the last opinion, based on Dr. Noiseux’s findings during surgery
on Wessels. Id. For a few of the opinions, Dr. Noiseux included comments pointing to
specific references in Dr. Nassif’s notes supporting his conclusion, but for others, Dr.
Noiseux did not elaborate. Id.
       The purpose of the expert report is to eliminate “unfair surprise to the opposing
party” and to conserve resources by eliminating the need for lengthy expert depositions.
Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir. 1995) (citing
Fed. R. Civ. P. 26(a)(2)(B) advisory committee’s note to 1993 amendment). In
accordance with this purpose, expert reports should be “detailed and complete,” not
“sketchy and vague.” Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 642 (7th Cir. 2008)
(citing Fed. R. Civ. P. 26(a)(2)(B) advisory committee’s note to 1993 amendment);
see also Sylla-Sawdon, 47 F.3d at 284. They “must include ‘how’ and ‘why’ the expert
reached a particular result, not merely the expert’s conclusory opinions.” Cooper v.
Wullweber, No. C10-1032, 2012 WL 1904806, at *5 (N.D. Iowa May 25, 2012) (quoting
Salgado v. Gen. Motors Corp., 150 F.3d 735, 742 n.6 (7th Cir. 1998)); see also Fed.
R. Civ. P. 26(a)(2)(B)(i). An expert report need not “replicate every word that the
expert might say on the stand,” but it should “convey the substance of the expert’s
opinion” so that “‘opposing parties have a reasonable opportunity to prepare for effective
cross examination and perhaps arrange for expert testimony from other witnesses.’”
Walsh v. Chez, 583 F.3d 990, 993-94 (7th Cir. 2009) (quoting Fed. R. Civ. P.
26(a)(2)(B) advisory committee’s note to 1993 amendment); see also Werth v. Hill-
Rom, Inc., 856 F. Supp. 2d 1051, 1060 (D. Minn. 2012) (“The requirement to provide
a report containing all bases for an expert’s opinion is intended to permit opposing counsel
to effectively prepare to depose the expert in advance of trial.”). In sum, Rule 26
                                             5

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 5 of 32
contemplates that the report will provide notice to opposing counsel of the expert’s
opinions, but “that the expert will supplement, elaborate upon, explain and subject
himself to cross-examination upon his report.” Thompson v. Doane Pet Care Co., 470
F.3d 1201, 1203 (6th Cir. 2006).
       If a report fails to comply with Rule 26, the “court has wide discretion to fashion
a remedy or sanction as appropriate for the particular circumstances of the case.”
Wegener v. Johnson, 527 F.3d 687, 692 (8th Cir. 2008). “The district court may
exclude the information or testimony as a self-executing sanction unless the party’s failure
to comply is substantially justified or harmless.” Id. “When fashioning a remedy, the
district court should consider, inter alia, the reason for noncompliance, the surprise and
prejudice to the opposing party, the extent to which allowing the information or testimony
would disrupt the order and efficiency of the trial, and the importance of the information
or testimony.” Id. The Eighth Circuit has cautioned against the “harsh penalty” of
exclusion “where exclusion of evidence [i]s tantamount to dismissal of claims” (as it
would be here), noting that a finding of willfulness, bad faith, or fault may be required.
Id.
       Although Dr. Noiseux’s report could have elaborated further on the bases for his
opinions, I do not find that exclusion of his expert opinion is warranted as a sanction for
a discovery violation. First, I note that if Biomet believed it needed more information
about the bases for Dr. Noiseux’s expert opinion, it could have raised this issue in the
eight months between the disclosure of Dr. Noiseux’s expert report in early March 2019
and his deposition in late October 2019. It did not do so. I further note that it appears
Biomet had adequate information to prepare for Dr. Noiseux’s deposition, as the
deposition transcript reflects Biomet’s counsel had a good enough understanding of Dr.
Noiseux’s opinions to effectively cross-examine him about them. Even if Dr. Noiseux’s
report failed to comply with Rule 26, Biomet has not been prejudiced, and the harsh
sanction of exclusion (which the parties agree would result in dismissal of this action) is
not warranted here.
                                             6

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 6 of 32
       The cases cited by Biomet are all distinguishable. In Wegener, the plaintiff
disclosed a new supplemental expert opinion two-and-a-half weeks before trial, and the
Eighth Circuit affirmed the district court’s finding that this non-case-dispositive opinion
was not admissible as impeachment or rebuttal evidence and that exclusion was an
appropriate remedy. 527 F.3d at 690, 692-94. In Tokai Corp. v. Easton Enterprises,
Inc., 632 F.3d 1358, 1363, 1366 (Fed. Cir. 2011), the court affirmed exclusion of a non-
case-dispositive expert opinion submitted for the first time in support of a summary-
judgment resistance. In both of these cases, there was cognizable prejudice to the
opposing party, as the timing of the disclosure did not allow for the opposing party to
depose the expert prior to summary judgment, unlike here.
       Biomet also relies on the Seventh Circuit case Ciomber. In that case, the plaintiff’s
expert report contained only “eight terse statements,” opining that a “buildup of [LP] gas
from [a] failed . . . pipe connection in the basement area” caused the explosion in
plaintiff’s house. 527 F.3d at 638 (first alteration in original). The expert report
indicated this conclusion was based on “inspection” and “analysis.” Id. The expert
report also indicated that the expert had reviewed documents prior to forming his
conclusions but provided only “vague references” to those documents.              Id.   Dr.
Noiseux’s expert report here contained more information regarding the basis for his
opinions than the expert report in Ciomber—Dr. Noiseux pointed to some specific
observations from the treatment records supporting his opinions (in contrast to the
Ciomber expert who just noted “inspection” and “analysis” as the basis for his opinions),
and it was clear from Dr. Noiseux’s expert report that he relied upon a review of the
treatment records, as well as two specific articles (unlike in Ciomber where it was unclear
what documents the expert relied upon). Moreover, in Ciomber, the plaintiffs recognized
the expert report was incomplete and requested additional time to supplement the expert
report upon its disclosure, but they never provided additional information, even though
their request for more time was granted. Id. at 638-39. Thus, the plaintiffs in Ciomber


                                             7

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 7 of 32
were seemingly on notice of the deficient expert report—unlike here, where the issue was
not raised until summary judgment.
         Finally, Biomet cites Cooper, a decision from this district. In that case, the court
recognized that the expert report’s failure to include the “basis and reasons” for the
expert’s opinions would not necessitate exclusion if the violation of the disclosure rule
was “substantially justified or harmless.” Id. at *6 (quoting Wegener, 572 F.3d at 692).
The court noted that if the expert “had provided the ‘basis and reasons’ for his opinions”
at his deposition, “then it could be argued that [the] failure to include that information in
the written report was harmless.” Id. Because the expert testified that “he could not
recall the events” at issue “at the time of his deposition,” he was “necessarily . . . unable
to testify regarding” the “‘how’ and ‘why’” of his opinion. Id. at *7. Here, Dr. Noiseux
further fleshed out the basis for his opinions at his deposition, and it does not appear that
Biomet was prejudiced by any inadequacy in the expert report.
         I find that Dr. Noiseux’s expert report sufficiently provided Biomet “notice of the
theory against which [it] had to defend,” and it “alerted [Biomet] to the kind of rebuttal
and cross-examination [it] would need to undertake.” Walsh, 583 F.3d at 994. I further
find that any noncompliance with the expert-disclosure rule was harmless, as Biomet was
able to effectively cross-examine Dr. Noiseux at his deposition.          See Nicholson v.
Biomet, Inc., No. 18-CV-3057-CJW-KEM, Doc. 321 at 20-21 (N.D.I.A. March 6,
2020).


         B. The Reliability of Dr. Noiseux’s Opinions
         Under Federal Rule of Evidence 702, an expert opinion is admissible if:
         (a) the expert’s scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact in
         issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and


                                              8

         Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 8 of 32
       (d) the expert has reliably applied the principles and methods to the facts of
       the case.
In Daubert, the Supreme Court held that Rule 702 requires trial courts to “serve as
‘gatekeepers to “insure that proffered expert testimony is both relevant and reliable.”’”
Wagner v. Hesston Corp., 450 F.3d 756, 758 (8th Cir. 2006) (quoting Anderson v.
Raymond Corp., 340 F.3d 520, 523 (8th Cir. 2003)). The Supreme Court identified in
Daubert several factors for the court to consider when assessing reliability: “(1) whether
the theory ‘can be (and has been) tested,’ (2) whether the theory ‘has been subject to peer
review and publication,’ (3) ‘the known or potential rate of error,’ and (4) whether the
theory enjoys general acceptance in the relevant scientific community.” Id. (quoting
Daubert, 509 U.S. at 593-94). The Eighth Circuit has identified additional factors to
consider, including “whether the expertise was developed for litigation or naturally
flowed from the expert’s research; whether the proposed expert ruled out other alternative
explanations; and whether the proposed expert sufficiently connected the proposed
testimony with the facts of the case.” Lauzon v. Senco Prods., Inc., 270 F.3d 681, 687
(8th Cir. 2001). The party offering the expert testimony bears the burden of proving
reliability.   Wagner, 450 F.3d at 758.      District courts have “broad discretion” in
determining the admissibility of expert testimony. Id.
       Biomet challenges the reliability of Dr. Noiseux’s opinions related to causation.
As Dr. Noiseux’s deposition testimony about Wessels’s right hip implant differs from his
testimony about Wessels’s left hip implant, I will address the reliability of Dr. Noiseux’s
opinions about Wessels’s right and left hip implants separately.


               1. Right Hip Implant
       Biomet argues that at his deposition, Dr. Noiseux withdrew his opinions regarding
Wessels’s right hip implant or otherwise demonstrated that those opinions are not reliable.
In his expert report, Dr. Noiseux opined that Wessels suffered either ALTR or osteolysis
in his right hip caused by his Biomet implant (in numbered paragraph 12). Def. App.

                                             9

        Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 9 of 32
80. The report indicated this opinion was based on Dr. Nassif’s surgical note from
August 2012, and Dr. Noiseux specifically commented: “in addition to failed [total hip
arthroplasty] due to chronic infection concomitant with osteolysis, likely secondary to
metal-on-metal ALTR.” Id.; see also Def. App. 316-17 (Dr. Nassif’s surgical note
indicated a diagnosis of “[c]hronically infected right metal-on-metal total hip
arthroplasty”; noted Wessels “developed an infection with what appeared to be metal-on-
metal debris over a year ago; and reflected “[t]here was significant osteolysis laterally
with minimal to no bone at the lateral aspect of the femur”). Dr. Noiseux also opined in
his report that if Wessels’s right hip implant in 2002 had been metal-on-polyethylene
(instead of metal-on-metal), it would “have reduced the risk of . . . Wessels experiencing
the infections in his hip in 2011” and “the risk of . . . Wessels needing to have a two-
stage [right] hip revision surgery in 2012.” Def. App. 84-85. The report acknowledged
that the opinion regarding the reduced risk of infections was “more speculative,” but
noted “there is evidence that deep infections occur more frequently in metal-on-metal
hips.” Def. App. 84.
       Biomet’s theory is that Wessels’s need for revision surgeries was caused by
infections, which arose independently of his metal-on-metal hip implants.            At his
deposition, Dr. Noiseux explained that there was no way to know whether Wessels’s
infections were caused by his hip implants or by some other source. Pl. App. 73-74. He
explained that the two studies he relied upon in his expert report demonstrated an
increased likelihood of infection when a patient suffers an adverse reaction to a metal-
on-metal hip implant, but neither study concluded that the implant or ALTR causes the
infection; rather, they simply note the association between the two. See Def. App. 73.
Dr. Noiseux also recognized that infections can impact the function of a hip implant. Pl.
App. 74. When asked whether Wessels’s infection impacted the functioning of his right
hip, Dr. Noiseux responded that it could have had an impact, noting that Wessels needed
a two-stage revision surgery for his right hip (with surgeries in August and October 2012)
and that “typically[,] . . . having . . . the infection in there for a certain period of time
                                             10

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 10 of 32
and then having it treated with two surgeries [as opposed to one] is going to ultimately
lead to a lower functional result.” Pl. App. 74-75. When asked again whether the
infection “independently impact[ed] the functioning” of Wessels’s right hip implant, Dr.
Noiseux noted that because he never operated on Wessels’s right hip, it was hard for him
to know the answer, but based on his experience with other patients, “the function of
[Wessels’s] right hip would be . . . impacted negatively by the infection that he had and
the surgeries that he had.” Pl. App. 75. After Dr. Noiseux testified that there was no
way to know whether Wessels’s right hip developed ALTR, he stated, “I’m going to try
to focus [on] . . . his left hip, just since I’ve never operated on his right hip, if that’s
okay.” Pl. App. 77-79. The following exchange then occurred between defense counsel
and Dr. Noiseux:
       Counsel:      [In your expert report, in response to question twelve asking
       “whether Wessels experienced either an [ALTR] or osteolysis that was
       caused by his right metal-on-metal hip implant,” y]ou said yes . . . , but I
       thought you just said --
       Dr. Noiseux: Right.
       Counsel:       -- with regard to ALTR you could not do that.
       Dr. Noiseux: Yeah. I -- That’s correct. I, again, would only have surmised
       . . . in accordance with . . . pretty much the only two papers that . . .
       specify that, that it was perhaps likely that there was [ALTR] as well as
       infection. But you’re right, I cannot . . . agree with myself with having said
       yes that both were necessarily there just based on Dr. Nassif’s description
       of the surgery.
       Counsel:       And osteolysis can be caused by infection too, correct?
       Dr. Noiseux: Correct.
       Counsel:       So you can’t say that the metal-on-metal --
       Dr. Noiseux: Well, I don’t know that we -- I think that’s maybe --
       semantically I don’t know that that’s the correct term. I think we would . . .
       call the damage osteomyelitis if it was infection that caused the bone or
       septic damage. . . . We try to shy away from the name osteolysis just
       because of the actual meaning of osteolysis when it was described was a --
       again, a tribological term, so some sort of bony reaction to debris of
       artificial components, so whether those are metal ions or polyethylene
       particles, but not to body’s own reaction to bacteria. So I . . . -- Again,
       we’re using a lot of terms generally because we probably don’t have a better

                                            11

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 11 of 32
      term for them, but I would say osteolysis is not a term we typically associate
      with infection.
      Counsel:      Would it be fair that, as we sit here today, that you want to
      sort of withdraw any opinions associated with the right hip and the impact
      of the metal-on-metal implant; is that fair?
      Dr. Noiseux: That’s fair. And I would say probably when I was asked to
      do all these things I was somewhat reluctant to specifically talk about his
      right hip since I’m not asked to be an expert but more describing my
      experience with treating his left hip and so that would be my preference.
Pl. App. 79-81. Later, when plaintiff’s counsel questioned defense counsel’s statement
that Dr. Noiseux was only offering opinions related to the left hip, defense counsel
elicited the following testimony:
      Counsel:       [Y]our opinions are only going to focus on the left hip,
      correct, for the purpose of this lawsuit?
      Dr. Noiseux: Again, I would say you’ve asked me questions and opinions
      about the right hip. I feel like I’m not in a good place to offer you opinions
      since I’ve never operated on that hip and I only ever saw it, both in x-ray
      and how he functioned clinically, after everything was revised to nonmetal-
      on-metal containing hip. So everything is real sort of extrapolation and
      opinion. The left hip I feel much more qualified to call myself a treating
      physician for having seen inside of --
      Counsel: So any opinion or discussions or answers you’ve done for the
      right hip are not to a reasonable degree of medical certainty?
      Dr. Noiseux: Right.
Pl. App. 92.
      On cross-examination, plaintiff’s counsel attempted to rehabilitate Dr. Noiseux’s
opinions about Wessels’s right hip. Plaintiff’s counsel asked whether Dr. Noiseux needed
“to know the entire clinical picture of what’s happened in both hips” to properly treat
Wessels’s left hip. Pl. App. 117. Dr. Noiseux responded that he had “certainly made
opinions of what happened on [Wessels’s] right hip by reading the story, it’s just that
they’re opinions rather than . . . part of [his] treating [Wessels’s] . . . problems with
surgery and such.” Id. Plaintiff’s counsel reminded Dr. Noiseux that “[d]octors get to
give opinions” and that Dr. Noiseux routinely reviews other doctors’ treatment records
to inform himself of a patient’s history. Pl. App. 117-18. Plaintiff’s counsel asked Dr.

                                           12

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 12 of 32
Noiseux to review the pathology report from June 2011, after Dr. Nassif had operated
on both Wessels’s hips to remove fluid and decayed muscle. Pl. App. 119; see Def.
App. 318-19 (Dr. Nassif’s June 2011 operative report reflects that upon opening the right
hip, “a copious amount of purulence was obtained”; that this fluid would be sent to
“pathology to . . . look for metal fragments”; and that Dr. Nassif removed “devitalized
tissue” from the right hip); Def. App. 347 (June 2011 pathology report notes a diagnosis
of “metallosis (detritic synovitis)” based on the right hip tissue). The following exchange
then occurred:
       Counsel: Based on the pathology findings . . . under diagnosis, do you
       believe that in addition to the infection, [Wessels’s] tissue showed that he
       was having -- whether you want to call it an [ALTR] or adverse reaction to
       metal debris -- that that was going on in both hips at that time?
       Dr. Noiseux: Based on this pathological diagnosis I would agree.
       Counsel: It says, metallosis in the soft tissue of the left and metallosis in
       the soft tissue of the right hip as well?
       Dr. Noiseux: Correct.
       Counsel: So we know he had an infection, but the pathology and Dr.
       Nassif’s surgery report indicates that he also had a metal-metal reaction
       going on at the same time --
       Dr. Noiseux: Correct. . . .
       Counsel: [The treatment note from June 2011 indicates Dr. Nassif]
       removed all devitalized tissue from the right hip. That suggests that there
       was, in addition to the infection, at least some metal-metal reaction going
       on in the right hip at that time as well, right?
       Dr. Noiseux: It does suggest it. I -- it -- oh, it does not near -- wait a
       second. [Dr. Nassif noted he] will send fluid to pathology again to look for
       metal fragments. So this one didn’t have the kind of resultant pathology
       described there, so I would say --
       Counsel: But we know from the pathology report . . . that the right tissue
       was -- . . . The pathologist diagnosed it as metallosis?
       Dr. Noiseux: Right. So -- so --
       Counsel: What was the pathologist’s diagnosis of the right tissue hip in the
       pathology report from the June 29th, 2011 [surgery?]
       Dr. Noiseux: Right hip -- Soft tissue of right hip joint excision. Metallosis
       and that’s all. That’s B --
       Counsel: Okay.
       Dr. Noiseux: -- from the pathology.

                                            13

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 13 of 32
Pl. App. 119-122. That was the last Plaintiff’s counsel and Dr. Noiseux discussed
Wessels’s right hip specifically until the very end of the deposition, when plaintiff’s
counsel asked whether Dr. Noiseux believed that “the reaction to metal wear and debris
was a substantial factor in causing [Wessels’s] need to have revision surgery” in his right
hip. Pl. App. 131-32. Dr. Noiseux responded that he was “formulating an opinion
without having” treated Wessels’s right hip and without having looked at x-rays and MRIs
“or any other aspect of the right hip other than the final x-ray and the prior [treatment]
notes,” but indicated he “would still say yes based on our understanding of how these
things evolve and proceed and the pathology and the operative note from Dr. Nassif.”
Pl. App. 132. Dr. Noiseux also responded yes to plaintiff’s counsel’s question asking
generally whether he had “answered all the questions . . . today on the basis of reasonable
medical probability.” Pl. App. 131.
       I agree with Biomet that Dr. Noiseux’s causation opinions related to Wessels’s
right hip are unreliable. Dr. Noiseux agreed with defense counsel that he wanted to
“withdraw” his causation opinions related to the right hip and that any such opinions
were not to a reasonable degree of medical certainty. Although he testified generally on
cross-examination that all his opinions during the deposition were based on “reasonable
medical probability,” he did not specifically state that this applied to his right-hip
causation opinions. Wessels argues that once Dr. Noiseux understood during cross-
examination that he was allowed to offer opinions on the hip he did not treat, he became
more comfortable discussing the right hip. Although Dr. Noiseux recognized on cross-
examination that Wessels suffered “metallosis” in the right hip in June 2011, he had
earlier explained that metallosis could mean simply that the tissue or bone was stained
gray or black from the metal debris, as opposed to ALTR, in which the muscle tissue is
“light brownish, grayish yellow” because it is necrotic. Pl. App. 54, 119-23. Most
importantly to the reliability determination, Dr. Noiseux could not eliminate infection as
the cause of Wessels’s right hip issues, recognizing that infection likely impacted
Wessels’s right-hip functioning and the need for his two-stage revision surgery in 2012.
                                            14

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 14 of 32
Although Dr. Noiseux recognized that Wessels suffered osteolysis in the right hip, which
is not often caused by infection, he did not testify that this osteolysis, as opposed to
infection, caused the need for Wessels’s right-hip revision surgeries. I find that Dr.
Noiseux’s causation opinions related to Wessels’s right hip are unreliable and should be
excluded.
      I briefly address Biomet’s arguments that Dr. Noiseux contradicted his expert
report at his deposition, since Biomet suggests these contradictions are relevant to the
reliability of Dr. Noiseux’s left-hip opinions. First, Biomet argues that because Dr.
Noiseux testified that he could not say Wessels suffered ALTR in his right hip, he
contradicted his expert report. But Dr. Noiseux opined in his expert report that Wessels
suffered “either ALTR or osteolysis” in the right hip, and the evidence supports that
Wessels suffered osteolysis. To the extent that Dr. Noiseux agreed with Biomet’s counsel
at the deposition that he disagreed with his prior opinion, it appears based on a
misunderstanding of what he said in his expert report. Biomet also argues that the
following opinions conflict: that Wessels’s risk of infection would have been reduced
with a non-metal-on-metal hip (in Dr. Noiseux’s expert report) and that Wessels could
have suffered an infection even if his original implant had been a non-metal-on-metal hip
(at Dr. Noiseux’s deposition). Dr. Noiseux explained that studies showed an increased
association between infection and metal-on-metal hips, but he acknowledged that there is
still a risk of infection when a person receives a metal-on-polyethylene hip, albeit a
smaller risk (a 1.3% chance as compared to a 5.6% chance). Pl. App. 61. These
opinions do not conflict.


             2. Left Hip Implant
      In his expert report, Dr. Noiseux opined that based on his review of Dr. Nassif’s
operative reports from Wessels’s June 2011 and February 2013 surgeries, Wessels
suffered from ALTR and osteolysis in his left hip. Def. App. 80-82; see also Def. App.
318-19 (Dr. Nassif’s June 2011 surgical note indicates Wessels’s left hip contained fluid;

                                           15

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 15 of 32
“a very large pocket extending distally in his vastus muscle”; “near complete loss of the
greater trochanter” bone such that “[i]t was bare prosthesis on the lateral aspect of the
femur”; and “devitalized vastus muscle that was . . . black in nature” and that pathology
showed had “metal fragments” and a “histiocytic response”—Dr. Nassif noted a
“concern about an allergic hypersensitivity to the metal debris,” but noted he was “unsure
if this was the case due to” the evidence of infection); Def. App. 312-13 (Dr. Nassif’s
February 2013 surgical note indicates Wessels’s “develop[ed] . . . tissue response
consistent with metallosis”; that “there was a silver-gray tissue” with “evidence of
metallosis”; that there was fluid and “grayish-silver debris throughout the hip”; that “[a]t
this point, it was felt that everything was metallosis and not infection”; that “[t]here was
significant osteolysis of the proximal femur” and “partial absence of the greater
trochanter”; and that upon removing part of the metal-on-metal implant, Dr. Nassif
discovered “significant osteolytic debris” and “significant metallic debris”). Dr. Noiseux
also opined that based upon his findings during surgery on Wessels’s left hip in January
2018, Wessels continued to experience ALTR and osteolysis caused by the metal debris
from the original Biomet metal-on-metal implant (removed by Dr. Noiseux in February
2013). Def. App. 82-83.
         Biomet argues that Dr. Noiseux did not adequately rule out alternative causes for
Wessels’s need for left hip revision surgery—specifically, infection and patient factors
such as Wessels’s weight and activity level. The Eighth Circuit has held that “a medical
opinion about causation, based upon a proper differential diagnosis, is sufficiently reliable
to satisfy Daubert.” Turner v. Iowa Fire Equip. Co., 229 F.3d 1202, 1208 (8th Cir.
2000).
         A differential diagnosis begins with an expert’s “ruling in” plausible causes
         of an injury. Then the expert “rules out” less likely causes until the most
         likely cause remains. While differential diagnoses are generally admissible,
         they should be excluded if they are scientifically invalid.
Junk v. Terminix Int’l Co., 628 F.3d 439, 449 (8th Cir. 2010) (citations omitted). “[A]n
expert need not rule out all possible causes of an injury,” but “an expert . . . should
                                              16

         Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 16 of 32
‘adequately account[] for obvious alternative explanations.’”            Redd v. DePuy
Orthopaedics, Inc., 700 F. App’x 551, 554 (8th Cir. 2017) (per curiam) (alteration in
original) (quoting Fed. R. Evid. 702 advisory committee note to 2000 amendment
(comparing “Claar v. Burlington N.R.R., 29 F.3d 499 (9th Cir. 1994) (testimony
excluded where the expert failed to consider other obvious causes for the plaintiff's
condition),” with “Ambrosini v. Labarraque, 101 F.3d 129 (D.C. Cir. 1996) (the
possibility of some uneliminated causes presents a question of weight, so long as the most
obvious causes have been considered and reasonably ruled out by the expert)”)).
       Contrary to Biomet’s argument otherwise, Dr. Noiseux adequately considered and
rejected infection as the cause of Wessels’s need for revision surgeries in his left hip. As
Biomet notes, Dr. Noiseux recognized that the June 2011 surgery confirmed infection in
Wessels’s left hip. Pl. App. 58. Dr. Noiseux also admitted that he did not know what
caused the infection, that infection can cause osteolysis, and that infection can impact the
function of an implant. Pl. App. 73-74, 80. He denied, however, that infection can
cause ALTR, explaining that bacteria from an infection would not make the body react
differently to the same amount of cobalt or chromium from a metal-on-metal hip implant.
Pl. App. 93-94. As Biomet notes, Dr. Noiseux suggested that the extent of the osteolysis
in Wessels’s case supports that it was caused by ALTR, not infection. Pl. App. 83-84,
88-89. Biomet argues that Dr. Noiseux identified no support for that opinion, but Dr.
Noiseux explained that “infection does not cause . . . complete destruction of local
tissues” like ALTR does and as seen in Wessels’s case. Pl. App. 89. Biomet did not
question Dr. Noiseux further about the basis for this statement, but it seems within Dr.
Noiseux’s general knowledge based on his experience as an orthopedic surgeon
specializing in hip-implant revision surgeries, who in addition, has written several book
chapters and publications, completed a research fellowship at the Mayo Clinic that
included training in epidemiology, and has served in leadership positions on the Mid-
America Orthopaedic Association. Def. App. 78-79; Pl. App. 41-47; see also Fed. R.
Evid. 702 advisory committee note to 2002 amendment (“Nothing in this amendment
                                            17

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 17 of 32
is intended to suggest that experience alone—or experience in conjunction with other
knowledge, skill, training or education—may not provide a sufficient foundation for
expert testimony. If the witness is relying solely or primarily on experience, then the
witness must explain how that experience leads to the conclusion reached, why that
experience is a sufficient basis for the opinion, and how that experience is reliably applied
to the facts.” (citation omitted) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137,
156 (1999) (stating that “no one denies that an expert might draw a conclusion from a set
of observations based on extensive and specialized experience”))). Furthermore, Biomet
does not acknowledge Dr. Noiseux’s main reasoning ruling out infection: Dr. Noiseux
opined that the infection did not impact Wessels’s left hip functioning in this case because
the infection was cured by Dr. Nassif’s June 2011 surgery, but Wessels still required
revision surgery in February 2013, the results of which showed worsening ALTR and
osteolysis since June 2011, despite the lack of infection. Pl. App. 84-86.
       Biomet also argues that Dr. Noiseux did not adequately consider whether patient
factors like activity level or weight impacted Wessels’s need for revision surgery. At his
deposition, Dr. Noiseux responded as follows to Biomet’s questioning:
       Counsel: As Mr. Wessels’[s] treating physician, do you believe that his
       weight status has impacted either the need for an original revision or the
       subsequent revisions of his left hip?
       Dr. Noiseux: Based on our understanding of the evolution of osteoarthritis
       and other needs for revision, I would say yes for his primary hip and no for
       his revisions.
       Counsel: Why not for his revisions?
       Dr. Noiseux: I don’t think the diagnoses for his revision are related to
       weight, infection, ALTR or cup loosening.
       The Court Reporter: I’m sorry, what was the last one?
       Dr. Noiseux: Cup loosening.
       The Court Reporter: Thank you.
       Dr. Noiseux: That was his diagnosis for which I did a revision.
Def. App. 108. I agree with Biomet that this response is somewhat confusing, as Dr.
Noiseux said that the “diagnosis for his revision” surgeries was not related to cup
loosening, but then said that cup loosening was the diagnosis for the 2018 revision
                                             18

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 18 of 32
surgery; and because Dr. Noiseux’s testimony on the whole supports that ALTR was also
a reason for the revision surgeries. Nevertheless, Dr. Noiseux’s answer supports that he
considered and rejected Wessels’s weight as a cause of the need for revision surgery.
Although Biomet argues that Dr. Noiseux’s response was too “dismissive,” considered
in the context of his testimony as a whole, his response can fairly be read as relying on
his reading of the treatment notes (including the “diagnosis” section) as supporting that
ALTR and osteolysis caused the need for the revision surgeries, which in turn were
caused by the metal-on-metal hip implant, and not Wessels’s weight. Overall, I find that
Dr. Noiseux adequately considered and rejected alternative explanations for Wessels’s
need for revision surgeries on his left hip.
       The cases cited by Biomet are distinguishable. In both Bland v. Verizon Wireless
(VAW) L.L.C., 538 F.3d 893 (8th Cir. 2008); and Turner, 229 F.3d at 1205-06, 1208;
the Eighth Circuit affirmed the exclusion of the plaintiffs’ treating doctors’ expert
opinions when the doctors relied on the temporal proximity between an accident and the
plaintiff’s symptoms in determining causation and did not rule out other possible causes.
Here, by contrast, Dr. Noiseux relied on medical findings (not temporal proximity) to
support his causation opinion, and he explained why those findings demonstrated the
metal-on-metal hip implant caused Wessels’s injuries, not infection. In Redd, 700 F.
App’x at, 553, the plaintiff’s expert witness was a metal expert who did not study the
effects of metal in humans. In concluding that a manufacturing defect in the metal of
plaintiff’s hip implant caused it to fracture, the expert did not consider “biomechanical
factors” that come from implanting metal in a human body, even though the plaintiff’s
treating doctors had determined such factors caused the fracture (specifically, that the hip
implant did not grow into the bone as it should have). Id. at 554-55. Here, unlike in
Redd, Dr. Noiseux has “adequately account[ed] for obvious alternative explanations.”
Id. at 554.




                                               19

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 19 of 32
       Biomet also argues that some of Dr. Noiseux’s conclusions are mere speculation.
Biomet relies on General Electric Co. v. Joiner, 522 U.S. 136, 146 (1997), in which the
Supreme Court held:
       Trained experts commonly extrapolate from existing data. But nothing in
       either Daubert or the Federal Rules of Evidence requires a district court to
       admit opinion evidence that is connected to existing data only by the ipse
       dixit [(unproven statement)] of the expert. A court may conclude that there
       is simply too great an analytical gap between the data and the opinion
       proffered.

In that case, the Court held that the district court did not abuse its discretion in excluding
expert testimony opining that plaintiff’s lung cancer was caused by his exposure to PCB,
a hazardous chemical. Id. at 146-47. In forming his opinion, the expert relied on the
following studies: (1) a study showing that mice developed cancer when injected with
PCB (the mice developed a different kind of cancer than plaintiff, and their exposure was
much different, as they were directly injected with PCB at a higher concentration than
plaintiff’s exposure); (2) a study demonstrating a higher incidence of lung cancer deaths
in workers exposed to PCB, but in which the authors declined to conclude that the PCB
exposure caused the cancer; (3) a study in which the authors concluded the higher
incidence of lung cancer deaths in those exposed to PCB was not statistically significant;
and (4) studies that examined exposure to chemicals other than PCB. Id. at 144-46. The
Court affirmed the district court’s conclusion that there was too great a gap between the
studies and the expert’s causation opinion and that the expert’s opinion was therefore
mere speculation. Id. at 143, 146.
       Biomet argues that several of Dr. Noiseux’s opinions lack support and amount to
speculation. Biomet points to Dr. Noiseux’s opinion in his expert report that if Wessels
had been implanted with a metal-on-polyethylene implant in 2002, rather than a metal-
on-metal implant, that would “have reduced the risk of . . . Wessels experiencing the
infections in his hip in 2011.” Def. App. 84. Dr. Noiseux commented in his report that
this opinion was “more speculative,” but he noted “there is evidence that deep infections

                                             20

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 20 of 32
occur more frequently in metal-on-metal hips.” Id. At his deposition, Dr. Noiseux
acknowledged that he could not say that Wessels’s metal-on-metal hip implant caused his
infection or that Wessels would not have gotten an infection if he had a metal-on-
polyethylene implant (and this appears to be what Dr. Noiseux meant by saying the
opinion was “more speculative”—that he opined only as to a higher risk, but not to
definitive causation). Dr. Noiseux explained that he simply noted in his expert report
that based on a study he performed and another study by the Mayo Clinic, there was a
higher chance of infection when a person developed ALTR as a result of a metal-on-
metal hip implant—5.6% as compared to 1.3%. Pl. App. 59-61, 73, 78. This study
supports Dr. Noiseux’s opinion in his expert report that Wessels faced a greater risk of
infection due to his metal-on-metal hip implant. Unlike the expert in General Electric,
the studies Dr. Noiseux relied upon involved similar circumstances to Wessels, and Dr.
Noiseux did not extrapolate from these studies a conclusion that the authors themselves
declined to make. Dr. Noiseux simply noted the conclusion of the studies: that there is
a higher chance of infection when a person suffers ALTR from a metal-on-metal hip
implant. There is not “too big a gap” between the studies and this opinion such that it
amounts to speculation.5
       Dr. Noiseux also opined in his expert report that based on his findings from the
second revision surgery on Wessels’s left hip in January 2018, Wessels continued to

5
  Concord Boat Corp. v. Brunswick Corp., 207 F.3d 1039 (8th Cir. 2000), does not support
Biomet’s argument otherwise. In that case, the Eighth Circuit held the district court abused its
discretion in an antitrust case in admitting plaintiff’s expert’s testimony on the market effects of
defendants’ anticompetive behavior when the expert used a model “to construct a hypothetical
market . . . not grounded in the economic reality of the” market at issue, “ignor[ing] inconvenient
evidence” and failing to account for market events that both sides agreed were not related to
defendant’s anticompetive conduct. Id. at 1056-57. The Eighth Circuit held that “[b]ecause of
the deficiencies in the foundation of the opinion, the expert’s resulting conclusions were ‘mere
speculation.’” Id. at 1057. Similarly, in Junk, 628 F.3d at 444, 448; the Eighth Circuit affirmed
the district court’s exclusion of plaintiff’s expert’s testimony when the expert did not have
sufficient data to use his normal methodology so instead, compared the facts of plaintiff’s case
to published studies, without considering factual differences between the studies and plaintiff’s
case (including where and how insecticide was applied and the size of the homes involved).
                                                21

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 21 of 32
experience ALTR and osteolysis in his left hip caused by the Biomet metal-on-metal
implant, even after its removal in February 2013. Def. App. 83-84. Dr. Noiseux opined
that implanting Wessels with a metal-on-polyethylene left hip implant in 2002, rather than
the Biomet metal-on-metal implant, would have “reduced the risk of . . . Wessels
needing” a second left hip revision surgery in 2018. Def. App. 85. At his deposition,
when asked if “there was a continuation of ALTR after the 2013 left hip revision,” Dr.
Noiseux responded as follows:
             Again, difficult question to answer. I call it echoes of the former
      metal-on-metal hip. The tissue in the hip that has all the cobalt and
      chromium embedded in it, I think most of us would assume and think we
      understand that that can continue to cause local damage. There was also
      another problem in the left hip -- and I’m sure we’re getting to that -- which
      I don’t know that anyone could say specifically happened because of metal-
      on-metal or not, which is the lack of ingrowth or loosening of the second
      cup. So I don't know that anyone has the answer of whether that had a
      higher likelihood of happening because he had ALTR there before.
             The reason I would overall answer yes that I think there was
      continuation of the [ALTR] is there was further destruction of the greater
      trochanter and the femoral bone past the revision on successive x-rays
      which -- and, again, assuming we’re going to get to it -- in reviewing my
      notes was called or presumed to be osteolysis from ceramic-on-polyethylene
      of his revision, but that had only been in there one year. And, again, our
      understanding of osteolysis, particularly with newer polyethylenes and
      ceramic heads, is that it maybe starts to be seen at 15 to 20 years. Would
      not at all expected to see -- expect to see it at one year.
Pl. App. 95-96.
      Biomet argues that Dr. Noiseux’s “convoluted” answer fails to demonstrate a
“reliable” reason for his opinion. I disagree. First, to the extent that Biomet argues Dr.
Noiseux testified that he doesn’t “know that anyone could say specifically” that what
happened was “because of metal-on-metal,” that statement related only to the problem of
cup loosening (not the problems of osteolysis and ALTR, which Dr. Noiseux testified
were the result of the metal-on-metal implant). Although Dr. Noiseux prefaced his
response by indicating it was a “difficult question to answer,” he explained that even

                                           22

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 22 of 32
after the removal of the metal-on-metal hip implant, Wessels’s muscle tissue continued
to have metal embedded in it, which can cause damage. Dr. Noiseux further pointed to
Wessels’s x-rays showing continued bone loss (osteolysis) even after the removal of the
metal-on-metal hip implant.      And he noted that given the medical community’s
understanding of ceramic-on-polyethylene hip implants, that damage would not have been
caused within a year by Wessels’s replacement hip implant, citing studies in follow-up as
support. Pl. App. 97-98. Biomet argues that Dr. Noiseux’s own treatment notes from
2014 presumed osteolysis was related to the ceramic-on-polyethylene the previous year,
but Dr. Noiseux could come to a different opinion years later based on additional evidence
and studies. Dr. Noiseux’s opinions are supported by his extensive experience as an
orthopedic surgeon and the medical evidence and studies he cited.
       Ultimately, I find that Dr. Noiseux’s causation opinions related to Wessels’s left
hip are reliable and should not be excluded. Biomet’s arguments go to the weight the
jury should give Dr. Noiseux’s opinions, not their admissibility.



                   III.   MOTION FOR SUMMARY JUDGMENT
       Under Federal Rule of Civil Procedure 56(a), “[t]he court shall grant [a motion
for] summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” For the plaintiff
to avoid summary judgment, sufficient evidence must exist “on which the jury could
reasonably find for the plaintiff.” Olmsted v. Saint Paul Pub. Sch., 830 F.3d 824, 828
(8th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
The court “view[s] the record in the light most favorable to the nonmoving party and
draw[s] all reasonable inferences in that party’s favor.”        Soo Line R.R. Co. v.
WernerEnters., 825 F.3d 413, 418 (8th Cir. 2016) (quoting Bishop v. Glazier, 723 F.3d
957, 960-61 (8th Cir. 2013)).



                                            23

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 23 of 32
       Biomet moves for summary judgment on all Wessels’s remaining claims—
products-liability and negligence claims based on the defective design of the Biomet
metal-on-metal implant and based on Biomet’s failure to warn Wessels of the risks of the
implant. Biomet argues that all Wessels’s claims fail for lack of sufficient causation
evidence. Biomet also offers additional reasons why summary judgment is appropriate
on Wessels’s failure-to-warn claims.
       As an initial matter, I note that the Iowa Supreme Court does not distinguish
between strict-liability and negligence theories for claims based on defective design,
“prefer[ring] to label a claim based on a defective product design as a design defect claim
without reference to strict liability or negligence.” Wright v. Brooke Grp. Ltd., 652
N.W.2d 159, 169 (Iowa 2002). Neither does Iowa law recognize strict-liability failure-
to-warn claims distinct from ones sounding in negligence; “[f]ailure to warn claims
cannot be brought under a theory of strict liability.” Scott v. Dutton-Lainson Co., 774
N.W.2d 501, 504 (Iowa 2009). At the hearing, the parties agreed that Wessels has two
remaining claims (rather than four): a defective-design claim and a failure-to-warn claim.


       A. Causation
       Both of Wessels’s claims require proof of causation. See Specht v. Kubota Tractor
Corp., No. 16-CV-1012-LRR, 2017 WL 2454319, at *7 (N.D. Iowa June 6, 2017)
(design defect); Mercer v. Pittway Corp., 616 N.W.2d 602, 624 (Iowa 2000) (failure to
warn); see also Iowa Civil Model Jury Instructions 1000.2, 1000.3. “[U]nder Iowa
law, ‘[d]ue to its complex and scientific nature, medical causation almost always requires
expert testimony.’” Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698,
707 (8th Cir. 2018) (second alteration in original) (quoting Anderson v. Bristol, Inc.,
936 F. Supp. 2d 1039, 1067 (S.D. Iowa 2013)).
       Biomet argues that if Dr. Noiseux’s case-specific causation testimony is excluded,
then it is entitled to summary judgment. Wessels does not disagree, instead arguing that
Dr. Noiseux’s testimony should not be excluded. I have already determined that Dr.
                                            24

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 24 of 32
Noiseux’s testimony related to Wessels’s right hip implant should be excluded, but not
his testimony related to Wessels’s left hip implant. Therefore, I find that Biomet is
entitled to partial summary judgment on Wessels’s design-defect and failure-to-warn
claims relating to Wessels’s right hip implant.
       I have found that Dr. Noiseux’s causation opinions on Wessels’s left hip implant
are admissible. Biomet argues that Dr. Noiseux’s testimony fails to establish that a design
defect in the Biomet metal-on-metal hip implant caused Wessels’s injuries and need for
revision surgeries. Biomet reiterates many of the same arguments I have already rejected
in ruling on the Daubert motion. As I discussed earlier, a jury could find based on Dr.
Noiseux’s testimony that the Biomet metal-on-metal left hip implant caused Wessels to
suffer osteolysis and ALTR and ultimately led to his need for revision surgeries in 2013
and 2018. Although Dr. Noiseux did not know whether the metal-on-metal hip implant
caused Wessels’s infection (or whether ALTR caused by the implant caused the
infection), he adequately explained why Wessels’s left-hip damage stemmed from ALTR
and osteolysis caused by the metal-on-metal hip implant, not infection.
       Biomet argues that because Dr. Noiseux could affirmatively opine only that
Wessels’s metal-on-metal hip implant caused the need for revision surgeries in his left
hip, but not his right hip, any causal connection between the metal-on-metal hip implants
and Wessels’s need for revision surgeries in the left hip is destroyed. I disagree. First,
contrary to Biomet’s argument, Dr. Noiseux did not testify that infection definitively
caused Wessels’s need for revision surgeries in his right hip or that the metal-on-metal
implant did not cause the need for his revision surgeries in his right hip. His testimony
suggests that both the metal-on-metal implant and the infection likely contributed to
Wessels’s need for revision surgeries in his right hip. He explained why the evidence
(and therefore his opinion) differed between Wessels’s left hip implant and right hip
implant. His opinions on Wessels’s left hip implant are reliable and sufficient to create
a genuine dispute of material fact on the issue of causation.


                                            25

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 25 of 32
       Biomet relies on a case in which the Iowa Court of Appeals affirmed the trial
court’s grant of summary judgment on plaintiff’s medical-malpractice claim for lack of
causation evidence. In that case, the plaintiff’s decedent twice sought treatment at an
urgent care for a bump on her nail, and the providers failed to diagnose her with nailbed
cancer, which eventually led to her death. Waddell v. Univ. of Iowa Cmty. Med. Servs.,
Inc., No. 17-0716, 2018 WL 4638311, at *1 (Iowa Ct. App. 2018). The only expert
testimony offered by the plaintiff were from the doctors who later treated plaintiff’s
decedent’s cancer, who testified “to the actions and decisions they made in the course of
treating” plaintiff’s decedent and did not refer “to the earlier [urgent care] clinic visits at
all” in their depositions. Id. at *4. The plaintiff argued, however, that based on their
general statements that “the earlier [plaintiff’s decedent] began treatment, the better,” a
genuine issue of material fact existed whether the urgent care providers’ failure to
diagnose plaintiff’s decedent’s cancer caused her cancer to spread undetected and
ultimately, her death. Id. at * 5. Unlike the treating doctors in Waddell, Dr. Noiseux
specifically opined to the causation issues here and offered support for those opinions.
Waddell is readily distinguishable.
       Biomet also suggests that Dr. Noiseux’s testimony fails to establish causation
because he opined only that the Biomet metal-on-metal implant caused Wessels’s injuries,
rather than that a specific defect in the device caused his injuries. Wessels responds that
he does not rely solely on Dr. Noiseux’s opinion to establish causation; rather, he relies
on the expert testimony obtained in the MDL proceedings on the issue of design defect
in combination with Dr. Noiseux’s case-specific expert testimony. In the MDL, Dr.
Kantor submitted an expert report outlining the history of metal-on-metal hip implants
and opining that the risks of using a metal-on-metal hip implant—particularly, “the
generation and production of metal particulate wear debris”—outweigh the benefits, given
the existence of safer options of hip implants (such as metal-on-polyethylene and ceramic-
on-polyethylene). Pl. App. 5-7, 9-11. Dr. Kantor opined that metal debris from metal-
on-metal hip implants “can destroy the soft tissues . . . , as well as the bony foundation
                                              26

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 26 of 32
to the hip joint in implanted patients[,] which leads to pain, poor performance of the
[metal-on-metal] hip implant, the need for revision surgeries, and the chance that the
patient will have less than optimal results from future hip implant surgeries due to bone
and tissue damage caused by the [metal-on-metal] device.” Pl. App. 12. Dr. Kantor
also noted that metal-on-metal implants can result in “metal ion particulate debris” in the
body, the risks of which are “not well understood,” but include “bone and tissue
damage.” Pl. App. 12-13. The district judge presiding over the MDL denied Biomet’s
motion to exclude Dr. Kantor’s opinion that “metal-on-metal devices generally . . . are
defectively designed and their risks outweigh their benefits.” Doc. 186 at 34-39.
       I agree with Wessels that Dr. Kantor’s expert report, in combination with Dr.
Noiseux’s testimony, establishes causation. Biomet cites no caselaw supporting that
causation must be established by only one expert who testifies that the design defect
caused the plaintiff’s injuries. Here, the evidence from Dr. Kantor supports that metal-
on-metal hip implants (such as the one manufactured by Biomet and implanted in Wessels)
are defectively designed because they cause bone and tissue damage. Dr. Noiseux
testified that Wessels’s Biomet hip implant caused bone damage (osteolysis) and tissue
damage (ALTR) in his left hip. A jury could reasonably find, based on these opinions in
combination, that the defective design of the Biomet hip implant caused Wessel’s bone
and tissue damage and need for revision surgeries in his left hip. A genuine issue of
material fact exists on the issue of causation, and Biomet is not entitled to summary
judgment on this basis.

       B. Failure to Warn
       Biomet raises two additional reasons why it is entitled to summary judgment on
Wessels’s failure-to-warn claim: that its warnings to Dr. Nassif, Wessels’s orthopedic
surgeon, adequately conveyed the risks associated with the Biomet metal-on-metal hip
implant; and that no evidence establishes Dr. Nassif would have chosen a different hip
implant for Wessels in 2002 with additional warnings. As I find that the second of these

                                            27

      Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 27 of 32
arguments disposes of Wessels’s failure-to-warn claim, I decline to address the adequacy
of the warnings.
       A manufacturer of a product has a duty to warn of “reasonably foresee[able]
danger of injury or damage.” Lovick v. Wil-Rich, 588 N.W.2d 688, 693 (Iowa 1999).
       In testing the defendant’s liability for negligence in failing to warn, the
       defendant should be held to the standard of care of an expert in its field.
       The relevant inquiry therefore is whether the reasonable manufacturer knew
       or should have known of the danger, in light of the generally recognized
       and prevailing best scientific knowledge, yet failed to provide adequate
       warning to users or consumers.
Olson v. Prosoco, Inc., 522 N.W.2d 284, 289-90 (Iowa 1994). A manufacturer must
“exercise reasonable care to inform [consumers] of [the product’s] dangerous condition
or of the facts which make it likely to be dangerous.” Lamb v. Manitowoc Co., 570
N.W.2d 65, 68 (Iowa 1997) (quoting Restatement (Second) of Torts § 388 (1965)).
       The parties agree that the “learned intermediary” doctrine is applicable in this
case. Under that rule, Biomet need only have adequately warned Dr. Nassif about the
risks of the hip implant, not Wessels himself. See Nicholson, No. 18-cv-3057-CJW-
KEM, Doc. 321 at 31-32; Gilliland v. Novartis Pharm. Corp., 34 F. Supp. 3d 960, 969
(S.D. Iowa 2014); Madsen v. Am. Home Prod. Corp., 477 F. Supp. 2d 1025, 1033-35
(E.D. Mo. 2007) (applying Iowa law). Biomet argues that it adequately warned Dr.
Nassif of the risks of the hip implant by its warnings in the “Instructions for Use” package
insert for the Biomet hip implant. Wessels disputes the adequacy of these warnings,
arguing that the Instructions for Use should have included additional warnings of the
effects of metal wear debris.
       Wessels offers insufficient evidence that additional warnings in the Instructions for
Use would have avoided his injury. A failure-to-warn claim requires proof of two types
of causation: that the product caused the plaintiff’s injuries (as discussed earlier) and that
“the lack of adequate warning . . . was the proximate cause of [the plaintiff’s] injury.”
Brazzell v. United States, 880 F.2d 84, 87 (8th Cir. 1989) (applying Iowa law) (quoting

                                             28

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 28 of 32
Moore v. Vanderloo, 386 N.W.2d 108, 117 (Iowa 1986)). To establish this second type
of causation, the plaintiff “must show that a proper warning would have changed the
decision of the treating physician, i.e., that but for the inadequate warning, the treating
physician would not have used or prescribed the product.” Madsen, 477 F. Supp. 2d at
1035 (quoting In re Norplant Contraceptive Prods. Liab. Litig., 215 F. Supp. 2d 795,
821 (E.D. Tex. 2002)); accord Doe v. Baxter Healthcare Corp., No. 4-96-CV-10738,
2003 WL 27384538, at *4 (S.D. Iowa June 3, 2003), aff’d, 380 F.3d 399 (8th Cir. 2004).
       Biomet argues that no evidence establishes that additional warnings in the
Instructions for Use would have caused Dr. Nassif to use a different hip implant for
Wessels. Biomet points to Dr. Nassif’s treatment notes indicating that he warned Wessels
he would likely need another hip implant in the future given his relatively young age.
Def. App. 336; see also Def. SOF ¶¶ 11, 13, 15-16; Pl. Resp. SOF ¶¶ 11, 13, 15-16.
Dr. Nassif testified at his deposition that he chose the Biomet metal-on-metal hip implant
for Wessels because Wessels was young and overweight, and at the time, he believed a
metal-on-metal hip implant would last the longest without other complications; he was
concerned about the high risk of breakage in a ceramic-on-ceramic hip implant for a
young, heavy, active person like Wessels. Def. SOF ¶ 121; Pl. Resp. SOF ¶ 121; Def.
App. 30. Dr. Nassif testified that he did not read the Biomet “Instructions for Use” prior
to implanting the Biomet hip implant, stating at his deposition that was the first time he
had seen the package insert. Def. SOF ¶ 33; Pl. Resp. SOF ¶ 33; Def. App. 30. Dr.
Nassif testified that he instead stayed current on data and research about the safety of hip
implant devices by reading articles and attending conferences, and he indicated that he
stopped using metal-on-metal hip implants shortly after Wessels’s surgeries in 2002. Def.
App. 30.
       In his resistance, Wessels did not respond to Biomet’s failure-to-warn causation
argument. At the hearing, when asked what evidence established that additional warnings
in the Instructions for Use would have caused Dr. Nassif to choose a different implant,
given that he did not read the Instructions for Use, Wessels argued that an objective
                                            29

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 29 of 32
(rather than subjective) standard of causation should apply, suggesting that the evidence
establishes no reasonable physician would have chosen a metal-on-metal hip implant with
additional warnings. In support, Wessels cited In re DePuy Orthopaedics, Inc., Pinnacle
Hip Implant Product Liability Litigation, 888 F.3d 753 (5th Cir. 2018). In that case, the
Fifth Circuit noted that under Texas law, causation for a failure-to-warn claim “entails
two distinct factual predicates: first, that the doctor would have read or encountered the
adequate warning; and second that the adequate warning would have altered his treatment
decision for . . . the patient.” Id. at 775 (footnotes omitted). The court recognized that
“objective evidence” may be “relevant” to the second part of this test, but not the first.
Id. at 774-75 & n.30. Furthermore, the court noted it had previously rejected at summary
judgment a “failure-to-warn claim where [the] treating physician ‘did not recall ever
reading the package insert’ and plaintiff offered no more than ‘speculat[ion] about other
ways an adequate warning might have reached [the treating physician] and altered her
decision.’” Id. at 775 n.27 (second and third alterations in original) (quoting Pustejovsky
v. Pliva Inc., 623 F.3d 271, 277 (5th Cir. 2010)). Ultimately, the Fifth Circuit struck
down the jury’s failure-to-warn verdict for two of the plaintiffs, holding that the claims
failed because the plaintiffs’ treating doctors “did not testify, and plaintiffs offer[ed] no
record evidence suggesting the two [doctors] actually read or encountered defendants’
inadequate warnings.” Id. at 775. On the other hand, the court upheld the failure-to-
warn claims for plaintiffs whose doctors testified that they chose the defendant’s metal-
on-metal hip implants based on statements made by defendant’s representatives and in
defendant’s brochures, noting “the subjective testimony itself—which included evidence
of both deception and reliance—likely permitted an inference of causation” (even though
the doctors did not read the Instructions for Use). Id. at 776-77.
       Here, no evidence establishes how additional warnings “might have reached [Dr.
Nassif] and altered [his] decision.” Id. at 775 n.27 (quoting Pustejovsky, 623 F.3d at
277). In re Depuy does not support that Wessels can rely on “objective evidence” alone
to establish that Dr. Nassif would have seen or otherwise learned of additional warnings.
                                             30

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 30 of 32
I agree with Biomet that because Dr. Nassif testified he did not read the Instructions for
Use, and no evidence establishes that Dr. Nassif would have otherwise encountered
additional warnings, Wessels cannot prove that additional warnings in the Instructions
for Use would have prevented his injury. See Motus v. Pfizer Inc. (Roerig Div.), 358
F.3d 659, 661 (9th Cir. 2004) (applying California law) (“Because the doctor testified
that he did not read the warning label that accompanied [the prescription medication] or
rely on information provided by [representatives of the defendant manufacturer] before
prescribing the drug to [plaintiff], . . . . [plaintiff] failed to establish that stronger
warnings would have changed her husband’s medical treatment or averted [his injury].”);
In re Wright Med. Tech. Inc., Conserve Hip Implant Prods. Liab. Litig., 127 F. Supp.
3d 1306, 1360 (N.D. Ga. 2015) (applying Utah law) (holding that when “the undisputed
evidence is that [the doctor] did not and would not have read the insert warnings that
were provided with the” hip implant, the evidence did “not support a failure to warn
claim based on the warning provided for the implant at issue . . . , even if the warning
was defective”); cf. also Rowson v. Kawasaki Heavy Indus., Ltd., 866 F. Supp. 1221,
1232-40 & n.19 (N.D. Iowa 1994) (applying Iowa law) (collecting cases from other
jurisdictions and concluding that Iowa would adopt the general rule that a plaintiff’s
failure to read a warning does not bar a failure-to-warn claim challenging the adequacy
of the presentation and location of the warnings, but does bar a failure-to-warn claim
based only on the inadequacy of the content of the warning; and suggesting that this rule
may not apply and a failure-to-warn claim fails when “a professional fails to read
warnings supplied with the tools of his trade”). Accordingly, I find that Biomet is entitled
to summary judgment on Wessels’s failure-to-warn claim.




                                            31

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 31 of 32
                                   IV.     CONCLUSION
       The motion to exclude (Doc. 256) is granted in part and denied in part. Dr.
Noiseux will not be permitted to testify to the cause of Wessels’s revision surgeries in his
right hip, but he may offer causation opinions on Wessels’s left hip.
       The motion for summary judgment (Doc. 253) is granted in part and denied in
part. Biomet is entitled to summary judgment on Wessels’s design-defect claim related
to his right hip implant and on Wessels’s failure-to-warn claim. Only Wessels’s design-
defect claim related to his left hip implant remains.
       IT IS SO ORDERED this 22nd day of June, 2020.



                                                 Kelly K.E. Mahoney
                                                 Chief United States Magistrate Judge
                                                 Northern District of Iowa




                                            32

       Case 1:18-cv-00097-KEM Document 287 Filed 06/22/20 Page 32 of 32
